Exhibit 10.1

 



[Dealer]

c/o [Agent]

as Agent for [Dealer]

[Street Address]

[City, State and Zip Code]

[Telephone]

 

DATE: [•], 20[•] TO: Duke Energy Corporation
550 South Tryon Street
Charlotte, North Carolina  28202-1803 TELEPHONE 980-373-3564 FROM: [Agent],
acting as Agent for [Dealer] EMAIL: [•] TELEPHONE: [•] SUBJECT: Issuer Forward
Transaction [Reference Number(s): [•]]

 

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the Transaction entered into between [Dealer]
(“Dealer”)[, through its agent [Agent] (the “Agent”),] and Duke Energy
Corporation (“Counterparty”), on the Trade Date specified below (the
“Transaction”). This Confirmation constitutes a “Confirmation” as referred to in
the Agreement specified below. This Confirmation is a confirmation for purposes
of Rule 10b-10 promulgated under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”).

 

This Confirmation evidences a complete and binding agreement between Dealer and
Counterparty as to the terms of the Transaction to which this Confirmation
relates and supersedes all prior or contemporaneous written or oral
communications with respect thereto. This Confirmation, together with any other
Confirmations for registered forward transactions entered into between Dealer
and Counterparty (each, an “Additional Confirmation”), shall supplement, form a
part of, and be subject to an agreement (the “Agreement”) in the form of the
1992 ISDA Master Agreement (Multicurrency – Cross Border) as if Dealer and
Counterparty had executed an agreement in such form (without any Schedule but
with the elections set forth in this Confirmation) on the Trade Date. The
Transaction and the Transactions to which the Additional Confirmations, if any,
relate (each, an “Additional Transaction”) shall be the sole Transactions under
the Agreement. If there exists any ISDA Master Agreement between Dealer and
Counterparty or any confirmation or other agreement between Dealer and
Counterparty pursuant to which an ISDA Master Agreement is deemed to exist
between Dealer and Counterparty, other than the Additional Confirmations, then
notwithstanding anything to the contrary in such ISDA Master Agreement, such
confirmation or agreement or any other agreement to which Dealer and
Counterparty are parties, the Transaction shall not be considered a Transaction
under, or otherwise governed by, such existing or deemed ISDA Master Agreement.

 



 



 

The definitions and provisions contained in the 2006 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions”) as published by the International Swaps and Derivatives
Association, Inc. (“ISDA”) are incorporated into this Confirmation. Any
reference to a currency shall have the meaning contained in Section 1.7 of the
2006 ISDA Definitions as published by ISDA.

 

THIS CONFIRMATION AND THE AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO CHOICE
OF LAW DOCTRINE THAT WOULD APPLY THE LAWS OF ANOTHER JURISDICTION.
Notwithstanding the foregoing, or anything to the contrary in this Confirmation
or the Agreement, counterparty does not by this Confirmation or the Transaction
hereunder submit to the jurisdiction of any foreign nation or foreign
supranational organization or such entity’s laws or regulations, including
without limitation the European Market Infrastructure Regulation. This
Confirmation, THE AGREEMENT and the Transaction are intended to be governed by
the internal laws of the State of New York and not the laws, rules or
regulations of any foreign jurisdiction.

 

THE PARTIES HERETO IRREVOCABLY SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES DISTRICT COURT LOCATED IN
THE BOROUGH OF MANHATTAN IN NEW YORK CITY IN CONNECTION WITH ALL MATTERS
RELATING HERETO AND WAIVE ANY OBJECTION TO THE LAYING OF VENUE IN, AND ANY CLAIM
OF INCONVENIENT FORUM WITH RESPECT TO, THESE COURTS.

 

Each of Dealer and Counterparty acknowledges to and agrees with the other party
hereto and to and with the Agent that (i) the Agent is acting as agent for
Dealer under the Transaction pursuant to instructions from Dealer, (ii) the
Agent is not a principal or party to the Transaction, and may transfer its
rights and obligations with respect to the Transaction, it being understood that
no such transfer shall release Dealer from any of its obligations with respect
to the Transaction, (iii) the Agent shall have no responsibility, obligation or
liability, by way of issuance, guaranty, endorsement or otherwise in any manner
with respect to the performance of either party under the Transaction, (iv)
Dealer and the Agent have not given, and Counterparty is not relying (for
purposes of making any investment decision or otherwise) upon, any statements,
opinions or representations (whether written or oral) of Dealer or the Agent,
other than the representations expressly set forth in this Confirmation or the
Agreement, and (v) each party agrees to proceed solely against the other party,
and not the Agent, to collect or recover any money or securities owed to it in
connection with the Transaction. Each party hereto acknowledges and agrees that
the Agent is an intended third party beneficiary hereunder. Counterparty
acknowledges that the Agent is an affiliate of Dealer. Dealer will be acting for
its own account in respect of this Confirmation and the Transaction contemplated
hereunder.

 



-2-

 

 

The time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty. The Agent will furnish to Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction.

 

1.            In the event of any inconsistency among this Confirmation, the
Swap Definitions, the Equity Definitions or the Agreement, the following will
prevail for purposes of the Transaction in the order of precedence indicated:
(i) this Confirmation; (ii) the Equity Definitions; (iii) the Swap Definitions
and (iv) the Agreement.

 

2.            Each party will make each payment specified in this Confirmation
as being payable by such party not later than the specified due date, for value
on that date in the place of the account specified below or otherwise specified
in writing, in freely transferable funds and in a manner customary for payments
in the required currency.

 

3.            General Terms:

 

Buyer:   Dealer.       Seller:   Counterparty.       Trade Date:  

[·], 20[·].

      Effective Date:   The first day occurring on or after the Trade Date on
which Shares that are sold through [the Agent], acting as forward seller for
Dealer, pursuant to the Equity Distribution Agreement (as hereinafter defined)
have settled.       Number of Shares:  

The aggregate number of Shares that are sold through  the Agent, acting as
forward seller for Dealer, pursuant to the Equity Distribution Agreement during
the period from and including the Trade Date through and including the Hedge
Completion Date; provided, however, that on each Settlement Date, the Number of
Shares shall be reduced by the number of Settlement Shares settled on such date.

      Hedge Completion Date:  

The earliest of (i) the date specified in writing as the Hedge Completion Date
by Counterparty on or before such specified Hedge Completion Date, (ii) any
Settlement Date and (iii) [·], 20[·]. Promptly after the Hedge Completion Date,
Dealer will furnish Counterparty with a pricing supplement (the “Pricing
Supplement”) substantially in the form of Annex B hereto specifying the Number
of Shares as of the Hedge Completion Date (the “Initial Number of Shares”), the
Initial Forward Price and the Spread, all determined in accordance with the
terms hereof.

      Initial Forward Price:   [·]%1 of the Adjusted Volume-Weighted Hedge
Price.

 

 



1 To be: 1 minus the Forward Hedge Selling Commission Rate (as defined in the
Equity Distribution Agreement), expressed as a percentage.

 



-3-

 

 

Adjusted Volume-Weighted Hedge Price:   The volume weighted average price at
which the Shares are sold through the Agent, acting as forward seller for
Dealer, pursuant to the Equity Distribution Agreement during the period from and
including the Trade Date through and including the Hedge Completion Date
(adjusted as the Calculation Agent determines appropriate to (i) reflect on each
day during such period the sum of 1 and the Daily Rate for such day multiplied
by the then-Initial Forward Price as of such day and (ii) reduce the
then-Initial Forward Price by the relevant Forward Price Reduction Amount  on
each Forward Price Reduction Date occurring on or before the Hedge Completion
Date) (such period, the “Initial Hedge Period”).       Maturity Date:   [·],
20[·] (or, if such date is not a Clearance System Business Day, the next
following Clearance System Business Day).       Daily Forward Price:   On the
Hedge Completion Date, the Initial Forward Price, and on any other day, the
Daily Forward Price as of the immediately preceding calendar day multiplied by
the sum of (i) 1 and (ii) the Daily Rate for such day; provided that on each
Forward Price Reduction Date (including, for the avoidance of doubt, any Forward
Price Reduction Date occurring from the Trade Date to a date on or before the
Effective Date), the Daily Forward Price in effect on such date shall be the
Daily Forward Price otherwise in effect on such date, minus the Forward Price
Reduction Amount for such Forward Price Reduction Date.       Daily Rate:   For
any day, (i)(A) Overnight Bank Funding Rate for such day, minus (B) the Spread,
divided by (ii) 365.  For the avoidance of doubt, the Daily Rate may be
negative.       Overnight Bank Funding Rate   For any day, the rate set forth
for such day opposite the caption “Overnight Bank Funding Rate”, as such rate is
displayed on the page “OBFR01 <Index> <GO>“ on the BLOOMBERG Professional
Service, or any successor page; provided that if no rate appears for any day on
such page, the rate for the immediately preceding day for which a rate appears
shall be used for such day.       Spread:   [·]2%.       Forward Price Reduction
Date:   Each ex-dividend date for the Shares as set forth in Schedule I hereto.
      Forward Price Reduction  Amount:   For each Forward Price Reduction Date,
the Forward Price Reduction Amount set forth opposite such date on Schedule I.  
    Shares:   Common stock, USD 0.001 par value per share, of Counterparty
(Exchange identifier: “DUK”).       Exchange:   New York Stock Exchange.

 



 



2 To be as recorded in the applicable Placement Notice (as amended by the
corresponding Acceptance, if applicable), with each such term as defined in the
Equity Distribution Agreement.

 



-4-

 

 

Related Exchange(s):   All Exchanges.       Clearance System:  

The Depository Trust Company.

 

Valuation:           Designated Valuation:   Subject to Section 9 of this
Confirmation, Counterparty shall have the right to designate a date (a
“Designated Date”) occurring on or prior to the Maturity Date for a valuation
and settlement of the Transaction with respect to all or a portion of the
Undesignated Shares as of the Designated Date by written notice to Dealer
delivered no later than the applicable Settlement Method Election Date; provided
that Counterparty may not designate a Designated Date occurring during an Unwind
Period that is not the Designated Date for such Unwind Period.  The portion of
the Undesignated Shares designated for valuation and settlement in respect of a
Designated Date shall be the “Designated Shares” for such Designated Date.  If
the number of Undesignated Shares on the Maturity Date is greater than zero,
then the Maturity Date will be a Designated Date for a Physical Settlement with
a number of Designated Shares equal to such number of Undesignated Shares.      
Valuation Date:   With respect to any Physical Settlement, the relevant
Designated Date.  With respect to any Cash Settlement or Net Share Settlement,
the last day of the related Unwind Period.       Undesignated Shares:   At any
time, the Number of Shares minus the aggregate number of Designated Shares for
all Designated Dates occurring prior to such time.       Unwind Period:   For
any Cash Settlement or Net Share Settlement, a period beginning on, and
including, the Designated Date and ending on the date on which Dealer or its
affiliates finishes unwinding Dealer’s Hedge Positions in respect of such
Designated Date.       Market Disruption Event:   Section 6.3(a) of the Equity
Definitions shall be amended by deleting the words “at any time during the one
hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
replacing them with the words “at any time during the regular trading session on
the Exchange, without regard to after hours or any other trading outside of the
regular trading session hours”, and by replacing “or (iii) an Early Closure”
with: “(iii) an Early Closure, or (iv) a Regulatory Disruption.”          
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.           Any Exchange Business Day on which, as of the
date hereof, the Exchange is scheduled to close prior to its normal close of
trading shall be deemed not to be an Exchange Business Day; if a closure of the
Exchange prior to its normal close of trading on any Exchange Business Day is
scheduled following the date hereof, then such Exchange Business Day shall be
deemed to be a Disrupted Day in full.

 

-5-

 



 

    A “Regulatory Disruption” shall occur if Dealer determines in good faith and
in its reasonable discretion, based on advice of counsel, that it is appropriate
in light of legal, regulatory or self-regulatory requirements or related
policies or procedures (so long as such requirements, policies or procedures, if
voluntarily adopted by Dealer, generally are applicable in similar circumstances
and are not arbitrarily or capriciously applied) for Dealer (or its agent or
affiliate) to refrain from all or any part of the market activity in which it
would otherwise engage in connection with the Transaction.       Consequences of
Disrupted Days:   As set forth in Section 9 of this Confirmation.      
Settlement:           Settlement Date:   The date one Settlement Cycle following
each Valuation Date.             Settlement Method Election:   Applicable;
provided that:           (i)       Net Share Settlement shall be deemed to be
included as an additional potential settlement method under Section 7.1 of the
Equity Definitions;           (ii)      Counterparty may elect Cash Settlement
or Net Share Settlement only if Counterparty represents and warrants to Dealer
in writing that, as of the date of such election,           (A)     Counterparty
is not aware of any material nonpublic information concerning itself or the
Shares;           (B)      Counterparty is electing the settlement method and
designating the related Designated Date in good faith and not as part of a plan
or scheme to evade compliance with Rule 10b-5 under the Exchange Act (“Rule
10b-5”) or any other provision of the federal securities laws;          
(C)      Counterparty is not “insolvent” (as such term is defined under Section
101(32) of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”));           (D)      Counterparty would be able to purchase,
in open market transactions, a number of Shares equal to the number of related
Designated Shares (or, if greater in the case of a Net Share Settlement, a
number of Shares with a value as of the date of such election equal to the
product of (I) such number of Designated Shares and (II) the then-current Daily
Forward Price) in compliance with the laws of Counterparty’s jurisdiction of
organization;

 



-6-

 

 

    (E)      Counterparty is not electing Cash Settlement or Net Share
Settlement to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for Shares) or to raise or depress or
otherwise manipulate the price of the Shares (or any security convertible into
or exchangeable for Shares) in violation of the Exchange Act or any other
applicable securities laws; and           (F)      such election, and settlement
in accordance therewith, does not and will not violate or conflict with any law,
regulation or supervisory guidance applicable to Counterparty, or any order or
judgment of any court or other agency of government applicable to it or any of
its assets, and any governmental consents that are required to have been
obtained by Counterparty with respect to such election or settlement have been
obtained and are in full force and effect and all conditions of any such
consents have been complied with.           (iii)     Notwithstanding any
election to the contrary as of any Settlement Method Election Date, Physical
Settlement shall be applicable:           (A)     to all of the Designated
Shares for the relevant Designated Date if, on the relevant Settlement Method
Election Date, (I) the trading price per Share on the Exchange (as determined by
Dealer) is below fifty percent (50%) of the Initial Forward Price
(the “Threshold Price”) or (II) Dealer determines, in its good faith and
reasonable judgment, that it would be unable to purchase a number of Shares in
the market sufficient to unwind its hedge position in respect of the Transaction
and satisfy its delivery obligation hereunder, if any, by the Maturity Date
(taking into account any overlapping unwind periods in any Additional
Transactions) (x) in a manner that (A) would, if purchases by Dealer were
considered purchases by Counterparty or by an affiliated purchaser of
Counterparty, be compliant with the safe harbor provided by Rule 10b-18(b) under
the Exchange Act and (B) based on the advice of counsel, would not raise
material risks under applicable securities laws or (y) due to the lack of
sufficient liquidity in the Shares (each, a “Trading Condition”); or

 



-7-

 

 

    (B)      to all or a portion of the Designated Shares for the relevant
Designated Date if, on any day during the relevant Unwind Period, (I) the
trading price per Share on the Exchange (as determined by Dealer) is below the
Threshold Price or (II) Dealer determines, in its good faith and reasonable
judgment, that a Trading Condition has occurred, in which case the provisions
set forth below in Section 9(c) of this Confirmation shall apply as if such day
were the “Early Valuation Date” and (x) for purposes of clause (i) of such
paragraph, such day shall be the last Unwind Date of such Unwind Period and the
“Unwound Shares” shall be calculated to, and including, such day and (y) for
purposes of clause (ii) of such paragraph, the “Remaining Amount” shall be equal
to the number of Designated Shares for the relevant Designated Date minus the
Unwound Shares determined in accordance with clause (x) of this sentence.      
Electing Party:   Counterparty.       Settlement Method Election Date:   The
second Scheduled Trading Day immediately preceding the relevant Designated Date,
except that in the case of Physical Settlement, the date specified in writing by
Counterparty no later than 5:00 p.m., New York City time, on the relevant
Designated Date.       Default Settlement Method:   Physical Settlement.      
Physical Settlement:   If Physical Settlement is applicable, then on the
relevant Settlement Date, Dealer will pay to Counterparty an amount equal to the
product of (x) the number of Designated Shares for the related Designated Date
and (y) the Daily Forward Price on such Settlement Date and Counterparty will
deliver to Dealer a number of Shares equal to such number of Designated Shares.
Section 9.2 of the Equity Definitions (other than the last sentence thereof)
will not apply to any Physical Settlement.       Prepayment:   Not Applicable.  
    Variable Obligation:   Not Applicable.       Cash Settlement Payment Date:  
The second Currency Business Day following each Valuation Date.       Forward
Cash Settlement Amount:   The aggregate sum, for all Unwind Dates in the
relevant Unwind Period, of the Daily Cash Settlement Amounts.       Daily Cash
Settlement Amount:   For any Unwind Date, the product of (i) the Daily Share
Number of such Unwind Date and (ii)(A) the Settlement Price for such Unwind Date
minus (B) the Daily Forward Price on the day that is one Settlement Cycle
immediately following such Unwind Date.

 



-8-

 

 

Unwind Date:   Each Exchange Business Day during the Unwind Period on which
Dealer or its affiliates unwind any portion of Dealer’s Hedge Positions in
respect of the relevant Designated Date.       Daily Share Number:   For any
Unwind Date, the number of Designated Shares with respect to which Dealer or its
affiliates unwind any portion of Dealer’s Hedge Positions in respect of the
relevant Designated Date.       Settlement Price:   For any Unwind Date, the
weighted average price per Share at which Dealer or its affiliates unwind any
portion of Dealer’s Hedge Positions on such Unwind Date in respect of the
relevant Designated Date.       Net Share Settlement:   If Net Share Settlement
is applicable, then on the relevant Net Share Settlement Date:          
(i)       if the Net Share Settlement Number is positive, then Counterparty will
deliver to Dealer a number of Shares equal to the Net Share Settlement Number;
and           (ii)      if the Net Share Settlement Number is negative, then
Dealer will deliver to Counterparty a number of Shares equal to the absolute
value of the Net Share Settlement Number;           in either case in accordance
with Section 9.2 (last sentence only), 9.4 (with the Net Share Settlement Date
deemed to be a “Settlement Date” for purposes of such Section 9.4), 9.8, 9.9,
9.11 (as modified herein) and 9.12 of the Equity Definitions as if Physical
Settlement were applicable.       Net Share Settlement Number:   A number of
Shares equal to the sum of (i) the Aggregate Net Share Number as of the last
Unwind Date in any Unwind Period and (ii) the sum of the quotients (rounded to
the nearest whole number), for each Unwind Adjustment Amount for such Unwind
Period, obtained by dividing (x) such Unwind Adjustment Amount by (y) the
Settlement Price on the Forward Price Reduction Date relating to such Unwind
Adjustment Amount.       Aggregate Net Share Number:   As of any date, the
aggregate sum, for all Unwind Dates in the relevant Unwind Period occurring on
or prior to such date, of the quotient (rounded to the nearest whole number)
obtained by dividing (x) the Daily Cash Settlement Amount for such Unwind Date
by (y) the Settlement Price for such Unwind Date.       Net Share Settlement
Date:   The date one Settlement Cycle following each Valuation Date.      
Unwind Adjustment Amount:   For any Unwind Period, for any Forward Price
Reduction Date that occurs during the period from, and including, the date one
Settlement Cycle immediately following the relevant Designated Date to, and
including, the date one Settlement Cycle immediately following the relevant
Valuation Date, an amount equal to the product of (i) the relevant Forward Price
Reduction Amount multiplied by (ii)(A) if the Aggregate Net Share Number as of
the date immediately prior to the date one Settlement Cycle immediately
preceding the relevant Forward Price Reduction Date is a positive number, such
Aggregate Net Share Number or (B) otherwise, zero.

 

-9-

 



 

Unwound Shares:   For any Unwind Period at any time, the aggregate sum of the
Daily Share Numbers for all Unwind Dates in such Unwind Period that have
occurred prior to such time.       Delivery of Shares:   Notwithstanding
anything to the contrary herein, either party may, by prior notice to the other
party, satisfy its obligation to deliver any Shares or other securities on any
date due (an “Original Delivery Date”) by making separate deliveries of Shares
or such securities, as the case may be, at more than one time on or prior to
such Original Delivery Date, so long as the aggregate number of Shares and other
securities so delivered on or prior to such Original Delivery Date is equal to
the number required to be delivered on such Original Delivery Date.      
Consequences of Late Delivery:   Without limiting the generality of this
Confirmation, the Agreement and the Equity Definitions, if for any reason
Counterparty fails to deliver when due any Shares required to be delivered
hereunder and a Forward Price Reduction Date occurs on or after the date such
Shares are due and on or before the date such Shares are delivered, Counterparty
acknowledges and agrees that, in addition to any other amounts for which
Counterparty may be liable hereunder or under law (but without duplication),
Counterparty shall be liable to Dealer for an amount equal to the product of the
number of Shares so due but not yet delivered on or prior to such Forward Price
Reduction Date and the Forward Price Reduction Amount for such Forward Price
Reduction Date.       Representation and Agreement:   Section 9.11 of the Equity
Definitions is hereby modified to exclude any representations therein relating
to restrictions, obligations, limitations or requirements under applicable
securities laws that exist or arise as a result of the fact that Counterparty is
the Issuer of the Shares.       Share Adjustments:           Method of
Adjustment:   Calculation Agent Adjustment; provided that Section 11.2(e)(iii)
of the Equity Definitions shall be deleted and that the issuance of stock
options, restricted stock or restricted stock units in the ordinary course
pursuant to Counterparty’s employee incentive plans shall not constitute a
Potential Adjustment Event.       Extraordinary Dividend:   Any dividend or
distribution on the Shares which is not a Special Dividend and which has an
ex-dividend date occurring on any day following the Trade Date (other than (i)
any dividend or distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or (ii) a regular, quarterly
cash dividend in an amount per Share equal to or less than the Forward Price
Reduction Amount corresponding to the relevant quarter that has an ex-dividend
date no earlier than the Forward Price Reduction Date corresponding to the
relevant quarter).

 

-10-

 



 

Extraordinary Events:           Merger Event:   Section 12.1(b) of the Equity
Definitions shall be amended by deleting the remainder of such Section following
the definition of “Reverse Merger” therein.       Tender Offer:   Applicable;
provided that Section 12.1(d) of the Equity Definitions shall be amended by
replacing “10%” in the third line thereof with “15%.”       Delisting:   In
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, NYSE MKT, The NASDAQ Global Select Market or
The NASDAQ Global Market (or their respective successors); if the Shares are
immediately re-listed, re-traded or re-quoted on any such exchange or quotation
system, such exchange or quotation system shall be deemed to be the Exchange.  
    Additional Disruption Events:           Change in Law:   Applicable;
provided that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
(i) replacing the phrase “the interpretation” in the third line thereof with the
phrase “, or public announcement of the formal interpretation”; and
(ii) replacing the word “Shares” where it appears in clause (X) with the words
“Hedge Position.”       Failure to Deliver:   Applicable if Dealer is required
to deliver Shares hereunder; otherwise, Not Applicable.       Hedging
Disruption:   Not applicable.       Increased Cost of Hedging:   Not applicable.
      Increased Cost of Stock Borrow:   Applicable; provided that clause (C) of
Section 12.9(b)(v) of the Equity Definitions and the third, fourth and fifth
sentences therein shall be deleted.       Initial Stock Loan Rate:   [·] basis
points per annum.       Loss of Stock Borrow:   Applicable.

 



-11-

 

 

Maximum Stock Loan Rate:   [·] basis points per annum.       Hedging Party:  
For all applicable Additional Disruption Events, Dealer.       Determining
Party:   For all applicable Extraordinary Events, Dealer.       Consequences of
Extraordinary Events:   The consequences that would otherwise apply under
Article 12 of the Equity Definitions to any applicable Extraordinary Event
(excluding any Failure to Deliver, Increased Cost of Stock Borrow or any event
that also constitutes a Bankruptcy Termination Event, but including, for the
avoidance of doubt, any other applicable Additional Disruption Event) shall not
apply, and instead, the consequences specified in Section 9 of this Confirmation
shall apply.       Acknowledgements:           Non-Reliance:   Applicable.      
Agreements and Acknowledgements Regarding Hedging Activities:   Applicable.    
  Additional Acknowledgements:   Applicable.       Calculation Agent:   Dealer;
provided that following the occurrence and during the continuance of an Event of
Default of the type provided in Section 5(a)(vii) of the Agreement with respect
to which Dealer is the Defaulting Party, Counterparty shall have the right to
designate a leading dealer in the over-the-counter equity derivatives market to
act as the Calculation Agent.       Account Details:           Payments to
Dealer:  

[Dealer]
ABA: [·]

BIC: [·]

Account: [·]

Beneficiary: [·]

REF: [·]

      Payments to Counterparty:   [To be advised.]       Delivery of Shares to
Dealer:   DTC Securities:  [·]       Delivery of Shares to Counterparty:   [To
be advised.]



 

-12-

 



 

4.            Conditions to Effectiveness:

 

(a)The effectiveness of this Confirmation on the Effective Date shall be subject
to the following conditions:

 

(i)Shares are sold by [the Agent], acting as forward seller for Dealer, on or
after the Trade Date; and

 

(ii)Such shares are sold on or before the Hedge Completion Date;

 

in each case pursuant to the Equity Distribution Agreement dated [·], 20[·],
between Counterparty and [·], among others (the “Equity Distribution
Agreement”).

 

(b)If the Equity Distribution Agreement is terminated prior to any such sale of
the Shares thereunder during such period, the parties shall have no further
obligations in connection with this Transaction.

 

5.            Representations and Agreements of Counterparty: Counterparty
represents and warrants to, and agrees with, Dealer as of the date hereof that:

 

(a)Counterparty shall promptly provide written notice to Dealer upon obtaining
knowledge of (i) the occurrence or announcement of any event that would
constitute an Event of Default as to which it is the Defaulting Party or a
Potential Adjustment Event or (ii) any Announcement Date in respect of an
Extraordinary Event; provided that should Counterparty be in possession of
material non-public information regarding Counterparty, Counterparty shall not
communicate such information to Dealer;

 

(b)Counterparty will keep available at all times, for the purpose of issuance
upon settlement of the Transaction as herein provided, the maximum number of
Shares of Counterparty as may be issuable upon settlement of the Transaction.
The Shares of Counterparty issuable from time to time upon settlement of the
Transaction have been duly authorized and, when delivered as contemplated by the
terms of the Transaction upon settlement of the Transaction, will be validly
issued, fully-paid and non-assessable, and the issuance of such Shares will not
be subject to any pre-emptive or similar rights;

 

(c)[RESERVED]

 

(d)Counterparty shall not take any action to reduce or decrease the number of
authorized and unissued Shares below the sum of (i) the maximum number of Shares
of Counterparty as may be issuable upon settlement of the Transaction plus (ii)
the total number of Shares issuable upon settlement (whether by net share
settlement or otherwise) of any other transaction or agreement to which it is a
party (or, if greater, the number of Shares reserved by Counterparty for
settlement of or delivery under such transaction or agreement);

 



-13-

 

 

(e)Counterparty will not repurchase any Shares if, immediately following such
repurchase, the Outstanding Share Percentage would be equal to or greater than
[8.5]%, and it will notify Dealer promptly upon the announcement or consummation
of any repurchase of Shares that, taken together with the amount of all
repurchases since the date of the last such notice (or, if no such notice has
been given, the Trade Date), would increase such percentage by more than 1% of
the number of then-outstanding Shares. The “Outstanding Share Percentage” as of
any day is a fraction (1) the numerator of which is the aggregate of the Number
of Shares for this Transaction and the “Number of Shares” (as defined in the
applicable Additional Confirmation) under any outstanding Additional
Transactions and (2) the denominator of which is the total number of Shares
outstanding on such day;

 

(f)As of the Trade Date and as of the date of any payment or delivery by
Counterparty or Dealer hereunder, it is not and will not be “insolvent” (as such
term is defined under Section 101(32) of the Bankruptcy Code);

 

(g)Neither Counterparty nor any of its “affiliated purchasers” (as defined by
Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall take any action that
would cause any purchases of Shares by Dealer or any of its affiliates in
connection with any Cash Settlement or Net Share Settlement not to meet the
requirements of the safe harbor provided by Rule 10b-18 if such purchases were
made by Counterparty. Without limiting the generality of the foregoing, during
any Unwind Period, except with the prior written consent of Dealer, Counterparty
will not, and will cause its affiliated purchasers (as defined in Rule 10b-18)
not to, directly or indirectly (including, without limitation, by means of a
derivative instrument) purchase, offer to purchase, place any bid or limit order
that would effect a purchase of, or announce or commence any tender offer
relating to, any Shares (or equivalent interest, including a unit of beneficial
interest in a trust or limited partnership or a depository share) or any
security convertible into or exchangeable for the Shares. However, the foregoing
shall not (a) limit Counterparty’s ability, pursuant to any issuer “plan” (as
defined in Rule 10b-18), to re-acquire Shares from employees in connection with
such plan or program, (b) limit Counterparty’s ability to withhold Shares to
cover tax liabilities associated with such a plan, (c) prohibit any purchases
effected by or for an issuer “plan” by an “agent independent of the issuer”
(each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s or any
of its affiliates’ ability to repurchase Shares under privately negotiated,
off-exchange transactions with any of its employees, officers, directors,
affiliates or any third party that are not expected to result in market
transactions or (e) limit Counterparty’s ability to grant stock and options to
“affiliated purchasers” (as defined in Rule 10b-18) or the ability of such
affiliated purchasers to acquire such stock or options in connection with any
issuer “plan” (as defined in Rule 10b-18) for directors, officers and employees
or any agreements with respect to any such plan for directors, officers or
employees of any entities that are acquisition targets of Counterparty, and in
connection with any such purchase under (a) through (e) above, Counterparty will
be deemed to represent to Dealer that such purchase does not constitute a “Rule
10b-18 purchase” (as defined in Rule 10b-18);

 



-14-

 

 

(h)Counterparty will not engage in any “distribution” (as defined in Regulation
M promulgated under the Exchange Act (“Regulation M”)) that would cause a
“restricted period” (as defined in Regulation M) to occur during any Unwind
Period;

 

(i)During any Unwind Period, Counterparty shall: (i) prior to the opening of
trading in the Shares on any day on which Counterparty makes, or expects to be
made, any public announcement (as defined in Rule 165(f) under the Securities
Act) of any Merger Transaction, to the extent permitted by applicable law but in
no event later than the time such announcement is first made, notify Dealer of
such public announcement; (ii) promptly notify Dealer following any such
announcement that such announcement has been made; (iii) promptly (but in any
event prior to the next opening of the regular trading session on the Exchange)
provide Dealer with written notice specifying (A) Counterparty’s average daily
Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three full calendar
months immediately preceding the related announcement date that were not
effected through Dealer or its affiliates, if any, and (B) the number of Shares,
if any, purchased pursuant to the proviso in Rule 10b-18(b)(4) under the
Exchange Act for the three full calendar months preceding such announcement
date. Such written notice shall be deemed to be a certification by Counterparty
to Dealer that such information is true and correct. In addition, Counterparty
shall promptly notify Dealer of the earlier to occur of the completion of such
transaction and the completion of the vote by target shareholders. Counterparty
acknowledges that any such notice may result in a Regulatory Disruption or may
affect the length of any ongoing Unwind Period; accordingly, Counterparty
acknowledges that its delivery of such notice must comply with the standards set
forth in Section 11(c) of this Confirmation. “Securities Act” means the
Securities Act of 1933, as amended. “Merger Transaction” means any merger,
acquisition or similar transaction involving a recapitalization as contemplated
by Rule 10b-18(a)(13)(iv) under the Exchange Act;

 

(j)Counterparty is an “eligible contract participant” (as such term is defined
in the Commodity Exchange Act, as amended) and an “accredited investor” (as
defined in Section 2(a)(15)(ii) of the Securities Act);

 



-15-

 

 

(k)Counterparty is not entering into the Transaction, and will not elect Cash
Settlement or Net Share Settlement, to create actual or apparent trading
activity in the Shares (or any security convertible into or exchangeable for
Shares) or to raise or depress or otherwise manipulate the price of the Shares
(or any security convertible into or exchangeable for Shares), in either case in
violation of the Exchange Act or any other applicable securities laws;

 

(l)Counterparty (i) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (ii) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (iii) has
total assets of at least USD 50 million as of the date hereof;

 

(m)Without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that Dealer is not making any representations or
warranties with respect to the treatment of the Transaction, including without
limitation ASC Topic 260, Earnings Per Share, ASC Topic 815, Derivatives and
Hedging, FASB Statements 128, 133, as amended, 149 or 150, EITF 00-19, 01-6,
03-6 or 07-5, ASC Topic 480, Distinguishing Liabilities from Equity, ASC 815-40,
Derivatives and Hedging – Contracts in Entity’s Own Equity (or any successor
issue statements) or under the Financial Accounting Standards Board’s
Liabilities & Equity Project;

 

(n)Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed or furnished by it pursuant to the Exchange Act and
all public statements by it, taken together and as amended and supplemented to
the date of this representation, do not, as of their respective dates, contain
any untrue statement of a material fact or omit to state any material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;

 

(o)Counterparty is not aware of any material non-public information regarding
itself or the Shares; Counterparty is entering into this Confirmation and will
provide any settlement method election notice in good faith and not as part of a
plan or scheme to evade compliance with Rule 10b-5 or any other provision of the
federal securities laws; and Counterparty has consulted with its own advisors as
to the legal aspects of its adoption and implementation of this Confirmation
under Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”);

 

(p)[RESERVED]

 



-16-

 

 

(q)Counterparty is not, and after giving effect to the transactions contemplated
hereby will not be, required to register as an “investment company” as such term
is defined in the Investment Company Act of 1940, as amended;

 

(r)Counterparty understands, agrees and acknowledges that no obligations of
Dealer to it hereunder shall be entitled to the benefit of deposit insurance and
that such obligations shall not be guaranteed by any affiliate of Dealer or any
governmental agency;

 

(s)Counterparty: (i) is an “institutional account” as defined in FINRA Rule
4512(c); and (ii) is capable of evaluating investment risks independently, both
in general and with regard to all transactions and investment strategies
involving a security or securities, and will exercise independent judgment in
evaluating any recommendations of Dealer or its associated persons; and

 

(t)COUNTERPARTY UNDERSTANDS THAT THE TRANSACTION IS SUBJECT TO COMPLEX RISKS
WHICH MAY ARISE WITHOUT WARNING AND MAY AT TIMES BE VOLATILE AND THAT LOSSES MAY
OCCUR QUICKLY AND IN UNANTICIPATED MAGNITUDE AND IS WILLING TO ACCEPT SUCH TERMS
AND CONDITIONS AND ASSUME (FINANCIALLY AND OTHERWISE) SUCH RISKS.

 

6.            Issuance of Shares by Counterparty: Counterparty acknowledges and
agrees that any Shares delivered by Counterparty to Dealer on any Settlement
Date or Net Share Settlement Date will be newly issued. Counterparty further
acknowledges and agrees that, except to the extent that the Private Placement
Procedures in Annex A apply, any Shares delivered by Counterparty to Dealer on
any Settlement Date or Net Share Settlement Date will be (i) approved for
listing or quotation on the Exchange, subject to official notice of issuance,
and (ii) registered under the Exchange Act. On the basis of the Forward Letter
(as hereinafter defined), such Shares, when delivered by Dealer (or an affiliate
of Dealer) to securities lenders from whom Dealer (or an affiliate of Dealer)
borrowed Shares in connection with hedging its exposure to the Transaction, will
be freely saleable without further registration or other restrictions under the
Securities Act in the hands of those securities lenders, irrespective of whether
any such stock loan is effected by Dealer or an affiliate of Dealer.
Accordingly, Counterparty agrees that, except to the extent that the Private
Placement Procedures in Annex A apply, any Shares so delivered will not bear a
restrictive legend and will be deposited in, and the delivery thereof shall be
effected through the facilities of, the Clearance System.

 

7.            Termination on Bankruptcy: The parties hereto agree that,
notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the Transaction constitutes a contract to issue a security of
Counterparty as contemplated by Section 365(c)(2) of the Bankruptcy Code and
that the Transaction and the obligations and rights of Counterparty and Dealer
(except for any liability as a result of breach of any of the representations or
warranties provided by Counterparty in Section 5 above) shall immediately
terminate, without the necessity of any notice, payment (whether directly, by
netting or otherwise) or other action by Counterparty or Dealer, if, on or prior
to the final Settlement Date, Cash Settlement Payment Date or Net Share
Settlement Date, an Insolvency Filing occurs (a “Bankruptcy Termination Event”).

 



-17-

 



 

8.              Special Dividends: If an ex-dividend date for a Special Dividend
occurs on or after the Trade Date and on or prior to the Maturity Date (or, if
later, the last date on which Shares are delivered by Counterparty to Dealer in
settlement of the Transaction), Counterparty shall pay to Dealer on the earlier
of (i) the date on which such Special Dividend is paid by the Issuer to holders
of record of the Shares, (ii) the Designated Date where the Undesignated Shares
become equal to zero and (iii) the Maturity Date an amount, as determined by the
Calculation Agent, in cash equal to the product of (a) the per Share amount of
such Special Dividend, and (b) the Remaining Amount on such ex-dividend date.
“Special Dividend” means any cash dividend or distribution declared by the
Issuer with respect to the Shares that is specified by the board of directors of
the Issuer as an “extraordinary” dividend and that Counterparty designates as a
Special Dividend hereunder by written notice given to Dealer promptly after the
declaration of such dividend or distribution. “Remaining Amount” means, at any
time, the sum of (i) the number of Undesignated Shares as of such time, (ii)(A)
if any, the number of Designated Shares for any Designated Date occurring prior
to such time for which the related Unwind Period has not been completed at such
time minus (B) the number of Unwound Shares for such Unwind Period at such time
and (iii) if any Aggregate Net Share Number or Net Share Settlement Number, as
applicable, as of such time is (A) a positive number and (B) has not been
delivered by Counterparty to Dealer pursuant to “Net Share Settlement” above,
such Aggregate Net Share Number or Net Share Settlement Number, as applicable.

 

9.             Acceleration Events:

 

(a)Notwithstanding anything to the contrary herein, in the Agreement or in the
Equity Definitions, at any time following the occurrence and during the
continuation of an Acceleration Event, Dealer (or, in the case of an
Acceleration Event that is an Event of Default or a Termination Event, the party
that would be entitled to designate an Early Termination Date in respect of such
event pursuant to Section 6 of the Agreement) shall, by not more than 20 days’
notice to the other party, have the right to designate by notice to the other
party any Scheduled Trading Day not earlier than the day such notice is
effective to be the “Early Valuation Date” but which, in the case of an
Acceleration Event that results from the commencement of any proceeding with
respect to Counterparty under the Bankruptcy Code other than in a Bankruptcy
Termination Event, shall be the Scheduled Trading Day on which such proceeding
is commenced (or, if not commenced on such a day, the following Scheduled
Trading Day), in which case the provisions set forth in this Section 9 shall
apply in lieu of Section 6 of the Agreement or Article 12 of the Equity
Definitions.

 

(b)If the Early Valuation Date occurs on a date that is not during an Unwind
Period, then the Early Valuation Date shall be deemed to be a Designated Date
for a Physical Settlement, and the number of Designated Shares for such
Designated Date shall be the number of Undesignated Shares on the Early
Valuation Date; provided that in the case of an Acceleration Event of the type
described in paragraph (e)(iii) or (vi) below, the number of Designated Shares
for such Designated Date shall be only such number of Designated Shares
necessary so that such Acceleration Event shall no longer exist after such
Physical Settlement, as determined by the Calculation Agent; and, provided,
further, that in the case of an Acceleration Event of the type described in
paragraph (e)(i) below and resulting from the commencement of any proceeding
with respect to Counterparty under the Bankruptcy Code other than in a
Bankruptcy Termination Event, the Early Valuation Date shall be deemed to be the
last Unwind Date for a Cash Settlement and in such case the aggregate net loss
or cost reasonably determined by Dealer as of the related Early Valuation Date
in connection with unwinding its Hedge Positions shall be added to the Forward
Cash Settlement Amount (or, if an aggregate net gain is so determined, such gain
shall be subtracted therefrom).

 



-18-

 

 

(c)If the Early Valuation Date occurs during an Unwind Period, then (i) (A) the
last Unwind Date of such Unwind Period shall occur on the Early Valuation Date,
(B) a settlement shall occur in respect of such Unwind Period, and the
settlement method elected by Counterparty in respect of such settlement shall
apply, and (C) the number of Designated Shares for such settlement shall be
deemed to be the number of Unwound Shares for such Unwind Period on the Early
Valuation Date, and (ii) (A) the Early Valuation Date shall be deemed to be an
additional Designated Date for a Physical Settlement and (B) the number of
Designated Shares for such additional Designated Date shall be the Remaining
Amount on the Early Valuation Date; provided that in the case of an Acceleration
Event of the type described in paragraph (e)(iii) or (vi) below, the number of
Designated Shares for such additional Designated Date shall be only such number
of Designated Shares necessary so that such Acceleration Event shall no longer
exist after such Physical Settlement, as determined by the Calculation Agent;
and, provided, further, that in the case of an Acceleration Event of the type
described in paragraph (e)(i) below and resulting from the commencement of any
proceeding with respect to Counterparty under the Bankruptcy Code other than in
a Bankruptcy Termination Event, the Early Valuation Date shall be deemed to be
the last Unwind Date of an additional Unwind Period for a Cash Settlement and
the number of Designated Shares for such settlement shall be deemed to be the
Remaining Amount on the Early Valuation Date and in such case the aggregate net
loss or cost reasonably determined by Dealer as of the related Early Valuation
Date in connection with unwinding its Hedge Positions shall be added to the
Forward Cash Settlement Amount (or, if an aggregate net gain is so determined,
such gain shall be subtracted therefrom).

 

(d)Notwithstanding the foregoing, in the case of an Early Valuation Date that
occurs due to an announcement of a Nationalization or a Merger Event, if at the
time of the related Settlement Date or Net Share Settlement Date, as applicable,
the Shares have changed into cash or any other property or the right to receive
cash or any other property, such cash, other property or right shall be
deliverable instead of such Shares.

 



-19-

 

 

(e)“Acceleration Event” means:

 

(i)any Event of Default or Termination Event, other than an Event of Default or
Termination Event that also constitutes a Bankruptcy Termination Event, that
would give rise to the right of either party to designate an Early Termination
Date pursuant to Section 6 of the Agreement;

 

(ii)the announcement of any event or transaction that, if consummated, would
result in a Merger Event, Tender Offer, Nationalization, Delisting or Change in
Law, in each case, as determined by the Calculation Agent;

 

(iii)a Loss of Stock Borrow;

 

(iv)the declaration or payment by Counterparty of any Extraordinary Dividend;

 

(v)the occurrence of a Market Disruption Event during an Unwind Period and the
continuance of such Market Disruption Event for at least eight Scheduled Trading
Days;

 

(vi)the occurrence of an Excess Section 13 Ownership Position or Excess
Regulatory Ownership Position; or

 

(vii)the occurrence of the Maturity Date during an Unwind Period.

 

10.           Private Placement Procedures: If either Dealer or Counterparty
reasonably determines in good faith, based on the advice of counsel, that
Counterparty will be unable to comply with the covenant set forth in the second
sentence of Section 6 of this Confirmation because of a change in law or a
change in the policy of the Securities and Exchange Commission (“SEC”) or its
staff (the “Staff”), or Dealer otherwise reasonably determines, based on the
advice of counsel, that in its reasonable opinion any Shares to be delivered to
Dealer by Counterparty hereunder may not be freely returned by Dealer or its
affiliates to securities lenders as contemplated by Section 6 of this
Confirmation (in either case without regard to exceptions therein), then
delivery of any such Shares (the “Restricted Shares”) shall be effected pursuant
to Annex A hereto, unless waived by Dealer.

 

11.           Rule 10b5-1; Share Purchases by Dealer:

 

(a)The parties acknowledge that, following any election of Cash Settlement or
Net Share Settlement by Counterparty, this Confirmation is intended to
constitute a binding contract satisfying the requirements of Rule 10b5-1(c) of
the Exchange Act and agree that this Confirmation shall be interpreted to comply
with such requirements.

 



-20-

 

 

(b)The times and prices at which Dealer (or its agent or affiliate) purchases
any Shares during any Unwind Period shall be at Dealer’s good faith and
commercially reasonable discretion. Counterparty acknowledges that during any
Unwind Period Counterparty does not have, and shall not attempt to exercise, any
influence over how, when or whether to effect purchases of Shares or any other
transactions by Dealer (or its agent or affiliate) in connection with this
Confirmation. Counterparty agrees that during any Unwind Period it will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares.

 

(c)Counterparty hereby agrees with Dealer that during any Unwind Period
Counterparty shall not communicate, directly or indirectly, any material
non-public information (within the meaning of such term under Rule 10b5-1) to
any employee of Dealer (or its agents or affiliates) who is directly involved
with the hedging of, and trading with respect to, the Transaction. Counterparty
acknowledges and agrees that any amendment, modification, waiver or termination
of the Transaction must be effected in accordance with the requirements for the
amendment or termination of a contract, instruction or plan under Rule
10b5-1(c). Without limiting the generality of the foregoing, any such amendment,
modification, waiver or termination shall be made in good faith and not as part
of a plan or scheme to evade the prohibitions of Rule 10b-5 under the Exchange
Act, and no such amendment, modification or waiver shall be made at any time at
which Counterparty or any officer, director, manager or similar person of
Counterparty is aware of any material non-public information regarding
Counterparty or the Shares.

 

(d)Following any election of Cash Settlement or Net Share Settlement by
Counterparty, in addition to the representations, warranties and covenants in
the Agreement and elsewhere in this Confirmation, Dealer represents, warrants
and covenants to Counterparty that Dealer shall use commercially reasonable
efforts, during any Unwind Period, to make all purchases of Shares in connection
with such election in a manner that would comply with the limitations set forth
in clauses (b)(1), (b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18, as if such
rule were applicable to such purchases (and considering only such purchases when
determining compliance with the foregoing provisions), after taking into account
any applicable SEC no-action letters as appropriate, subject to any delays
between the execution and reporting of a trade of the Shares on the Exchange and
other circumstances beyond Dealer’s control; provided that, during any Unwind
Period, the foregoing agreement shall not apply to purchases made to dynamically
hedge for Dealer’s own account or the account of its affiliate(s) the
optionality arising under in connection with such Settlement (including, for the
avoidance of doubt, timing optionality); and provided, further, that, without
limiting the generality of the first sentence of this paragraph (d), Dealer
shall not be responsible for any failure to comply with Rule 10b-18(b)(3) to the
extent any transaction that was executed (or deemed to be executed) by or on
behalf of Counterparty or an “affiliated purchaser” (as defined under Rule
10b-18) pursuant to a separate agreement is not deemed to be an “independent
bid” or an “independent transaction” for purposes of Rule 10b-18(b)(3).

 



-21-

 

 

12.           Capped Number of Shares: Notwithstanding any other provision of
the Agreement or this Confirmation, in no event will Counterparty be required to
deliver in the aggregate in respect of all Settlement Dates, Net Share
Settlement Dates or other dates on which Shares are delivered in respect of any
amount owed under this Confirmation a number of Shares greater than the product
of 1.5 and the Number of Shares (the “Capped Number”). Counterparty represents
and warrants to Dealer (which representation and warranty shall be deemed to be
repeated on each day that the Transaction is outstanding) that the Capped Number
is equal to or less than the number of authorized but unissued Shares that are
not reserved for future issuance in connection with transactions in the Shares
(other than the Transaction) on the date of the determination of the Capped
Number (such Shares, the “Available Shares”). In the event Counterparty shall
not have delivered the full number of Shares otherwise deliverable as a result
of this Section 12 (the resulting deficit, the “Deficit Shares”), Counterparty
shall be obligated to deliver Shares, from time to time until the full number of
Deficit Shares have been delivered pursuant to this paragraph, when, and to the
extent, that (A) Shares are repurchased, acquired or otherwise received by
Counterparty or any of its subsidiaries after the Trade Date (whether or not in
exchange for cash, fair value or any other consideration) and are not required
to be used for any other purpose, (B) authorized and unissued Shares reserved
for issuance in respect of other transactions as of the Trade Date become no
longer so reserved and (C)  Counterparty authorizes any additional unissued
Shares that are not reserved for other transactions (such events as set forth in
clauses (A), (B) and (C) above, collectively, the “Share Issuance Events”).
Counterparty shall promptly notify Dealer of the occurrence of any of the Share
Issuance Events (including the number of Shares subject to clause (A), (B) or
(C) and the corresponding number of Shares to be delivered) and, as promptly as
reasonably practicable after such Share Issuance Event (or, if later, on the
Settlement Date or the date of any Private Placement Settlement for which there
are Deficit Shares), deliver such Shares. Counterparty shall not, until
Counterparty’s obligations under the Transaction have been satisfied in full,
use any Shares that become available for potential delivery to Dealer as a
result of any Share Issuance Event for the settlement or satisfaction of any
transaction or obligation other than the Transaction, any Additional Transaction
and any other transaction under a confirmation entered into by the Company and
another dealer pursuant to the Equity Distribution Agreement (each, an “Other
Dealer’s Transaction”), or reserve any such Shares for future issuance for any
purpose other than to satisfy Counterparty’s obligations to Dealer under the
Transaction, any Additional Transaction or any Other Dealer’s Transaction.
Allocation of any Shares that become available for potential delivery to Dealer
or any dealer party to an Other Dealer’s Transaction as a result of any Share
Issuance Event shall be allocated to the Transaction, any Additional Transaction
and any Other Dealer’s Transaction on a ratable basis in accordance with the
respective remaining Share delivery obligations thereunder.

 



-22-

 

 

13.           Transfer, Assignment and Designation:

 

(a)Notwithstanding any provision of the Agreement to the contrary, Dealer may
assign, transfer and set over all rights, title and interest, powers, privileges
and remedies of Dealer under the Transaction, in whole or part, to an affiliate
of Dealer without the consent of Counterparty; provided that (i) no Event of
Default, Potential Event of Default or Termination Event with respect to which
Dealer or such affiliate is the Defaulting Party or an Affected Party, as the
case may be, exists or would result therefrom, (ii) no Acceleration Event or
other event giving rise to a right or responsibility to designate an Early
Valuation Date or otherwise terminate or cancel the Transaction or to make an
adjustment to the terms of the Transaction would result therefrom, and (iii)
Counterparty shall not, as a result of such assignment or transfer, (A) be
required to pay to Dealer or such affiliate an additional amount in respect of
an Indemnifiable Tax, (B) receive a payment from which an amount is required to
be deducted or withheld for or on account of a Tax as to which no additional
amount is required to be paid, or (C) become subject to the jurisdiction of any
state or country other than the United States of America.

 

(b)Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of the Transaction and
any such designee may assume such obligations. Dealer shall be discharged of its
obligations to Counterparty to the extent of any such performance.

 

14.           Indemnity: Counterparty agrees to indemnify Dealer and its
affiliates and their respective directors, officers, agents and controlling
parties (Dealer and each such affiliate or person being an “Indemnified Party”)
from and against any and all losses, claims, damages and liabilities, joint and
several, incurred by or asserted against such Indemnified Party, that arise out
of, are in connection with, or relate to, a breach of any covenant or
representation made by Counterparty in this Confirmation or the Agreement, and
Counterparty will reimburse any Indemnified Party for all reasonable expenses
(including reasonable legal fees and expenses) in connection with the
investigation of, preparation for, or defense of any pending or threatened claim
or any action or proceeding arising therefrom, whether or not such Indemnified
Party is a party thereto. Counterparty will not be liable under this Indemnity
paragraph to the extent that any such loss, claim, damage, liability or expense
results from an Indemnified Party’s gross negligence, bad faith or willful
misconduct or Dealer’s breach of this Confirmation or the Agreement. If for any
reason the foregoing indemnification is unavailable to any Indemnified Party or
insufficient to hold harmless any Indemnified Party, then Counterparty shall
contribute, to the maximum extent permitted by law, to the amount paid or
payable by the Indemnified Party as a result of such loss, claim, damage or
liability not resulting from its gross negligence, bad faith or willful
misconduct, provided that no person guilty of fraudulent misrepresentation shall
be entitled to contribution.

 

15.           No Collateral; Netting; Set-off:

 

(a)Notwithstanding any provision of the Agreement or any other agreement between
the parties to the contrary, the obligations of Counterparty hereunder are not
secured by any collateral.

 



-23-

 

 

(b)If on any date any Shares would otherwise be deliverable under the
Transaction or any Additional Transaction by Counterparty to Dealer and by
Dealer to Counterparty, then, on such date, each party’s obligations to make
delivery of such Shares will be automatically satisfied and discharged and, if
the aggregate number of Shares that would otherwise have been deliverable by one
party exceeds the aggregate number of Shares that would have otherwise been
deliverable by the other party, replaced by an obligation upon the party by whom
the larger aggregate number of Shares would have been deliverable to deliver to
the other party the excess of the larger aggregate number over the smaller
aggregate number.

 

(c)The parties agree that upon the occurrence of an Event of Default or
Termination Event with respect to a party who is the Defaulting Party or the
Affected Party (“X”), the other party (“Y”) will have the right (but not be
obliged) without prior notice to X or any other person to set-off or apply any
obligation of X owed to Y (or any affiliate of Y) (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation) against any
obligation of Y (or any affiliate of Y) owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section ‎15.

 

(d)Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency or into Shares, at the election of
Y, at the rate of exchange at which such party would be able, acting in a
reasonable manner and in good faith, to purchase the relevant amount of such
currency or Shares. If any obligation is unascertained, Y may in good faith
estimate that obligation and set-off in respect of the estimate, subject to the
relevant party accounting to the other when the obligation is ascertained.
Nothing in this Section ‎15 shall be effective to create a charge or other
security interest. This Section ‎15 shall be without prejudice and in addition
to any right of set-off, combination of accounts, lien or other right to which
any party is at any time otherwise entitled (whether by operation of law,
contract or otherwise).

 

(e)Notwithstanding anything to the contrary in the foregoing, Dealer agrees not
to set off or net amounts due from Counterparty with respect to the Transaction
against amounts due from Dealer (or its affiliate) to Counterparty with respect
to contracts or instruments that are not Equity Contracts; provided, however,
that, and notwithstanding any provision to the contrary set forth in this
Confirmation or in the Agreement, Dealer may not use this provision or any other
set-off or recoupment right under this Confirmation or the Agreement as a basis
for any action under or nonperformance of its obligations under any loan, letter
of credit or other borrowing arrangement with Counterparty as borrower and to
which Dealer or any affiliate of Dealer is a participating lender, with respect
to which the terms of such loan, letter of credit or other borrowing arrangement
shall control. “Equity Contract” means any transaction or instrument that does
not convey to Dealer rights, or the ability to assert claims, that are senior to
the rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

 



-24-

 

 

16.           Delivery of Cash: For the avoidance of doubt, nothing in this
Confirmation shall be interpreted as requiring Counterparty to deliver cash in
respect of the settlement of the Transaction, except (i) as set forth under
Section 8 above or (ii) in circumstances where the cash settlement thereof is
within Counterparty’s control (including, without limitation, where Counterparty
so elects to deliver cash or fails timely to deliver Shares in respect of such
settlement). For the avoidance of doubt, the preceding sentence shall not be
construed as limiting any damages that may be payable by Counterparty as a
result of a breach of or an indemnity under this Confirmation or the Agreement.

 

17.           Status of Claims in Bankruptcy: Dealer acknowledges and agrees
that this Confirmation is not intended to convey to Dealer rights with respect
to the transactions contemplated hereby that are senior to the claims of common
stockholders in any U.S. bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to this Confirmation and the Agreement; and provided
further that nothing herein shall limit or shall be deemed to limit Dealer’s
rights in respect of any transaction other than the Transaction.

 

18.           Limit on Beneficial Ownership: Notwithstanding anything to the
contrary in the Agreement or this Confirmation, in no event shall Dealer be
entitled to receive, or be deemed to receive, Shares to the extent that, upon
such receipt of such Shares, and after taking into account any Shares
concurrently delivered by Seller under any Other Confirmation, (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Dealer, any of its affiliates’
business units subject to aggregation with Dealer for purposes of the
“beneficial ownership” test under Section 13 of the Exchange Act and all persons
who may form a “group” (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act) with Dealer with respect to “beneficial ownership” of any Shares
(collectively, “Dealer Group”) would be equal to or greater than [8.5]% of the
outstanding Shares (an “Excess Section 13 Ownership Position”) or (ii) Dealer,
Dealer Group or any person whose ownership position would be aggregated with
that of Dealer or Dealer Group (Dealer, Dealer Group or any such person, a
“Dealer Person”) under Section 203 of the Delaware General Corporation Law (the
“DGCL Takeover Statute”) or any state or federal bank holding company or banking
laws, or other federal, state or local laws (including, without limitation, the
Federal Power Act), regulations or regulatory orders applicable to ownership of
Shares (“Applicable Laws”), would own, beneficially own, constructively own,
control, hold the power to vote or otherwise meet a relevant definition of
ownership in excess of a number of Shares equal to (x) the lesser of (A) the
maximum number of Shares that would be permitted under Applicable Laws and
(B) the number of Shares that would give rise to reporting or registration
obligations or other requirements (including obtaining prior approval by a state
or federal regulator, such as a state or federal banking regulator or the
Federal Energy Regulatory Commission) of a Dealer Person under Applicable Laws
(including, without limitation, “interested stockholder” or “acquiring person”
status under the DGCL Takeover Statute) and with respect to which such
requirements have not been met or the relevant approval has not been received or
that would give rise to any consequences under the constitutive documents of
Counterparty or any contract or agreement to which Counterparty is a party, in
each case minus (y) 1% of the number of Shares outstanding on the date of
determination (such condition described in clause (ii), an “Excess Regulatory
Ownership Position”). Dealer shall notify Counterparty promptly if, at any time,
an Excess Section 13 Ownership Position or an Excess Regulatory Ownership
Position has occurred or would occur as a result of a delivery by Counterparty
to Dealer. If any delivery owed to Dealer hereunder is not made, in whole or in
part, as a result of this provision, Counterparty’s obligation to make such
delivery shall not be extinguished and Counterparty shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Dealer gives notice to Counterparty that such delivery would not
result in (x) Dealer Group directly or indirectly so beneficially owning in
excess of [8.5]% of the outstanding Shares or (y) the occurrence of an Excess
Regulatory Ownership Position.

 



-25-

 

 

19.           Acknowledgements:

 

(a)Counterparty acknowledges that:

 

(i)During the term of the Transaction, Dealer and its affiliates may buy or sell
Shares or other securities or buy or sell options or futures contracts or enter
into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to the Transaction.

 

(ii)Dealer and its affiliates may also be active in the market for the Shares
and derivatives linked to the Shares other than in connection with hedging
activities in relation to the Transaction, including acting as agent or as
principal and for its own account or on behalf of customers.

 

(iii)Dealer shall make its own determination as to whether, when or in what
manner any hedging or market activities in Counterparty’s securities shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Settlement Price.

 

(iv)Any market activities of Dealer and its affiliates with respect to the
Shares may affect the market price of the Shares, as well as any Settlement
Price, each in a manner that may be adverse to Counterparty.

 

(v)The Transaction is a derivative transaction; Dealer and its affiliates may
purchase or sell Shares for their own account at prices that may be greater
than, or less than, the prices paid or received by Counterparty under the terms
of the Transaction.

 



-26-

 

 

(b)The parties intend for this Confirmation to constitute a “Contract” as
described in the letter dated October 6, 2003 submitted on behalf of GS&Co. to
Paula Dubberly of the Staff to which the Staff responded in an interpretive
letter dated October 9, 2003 (the “Forward Letter”).

 

(c)The parties hereto intend for:

 

(i)this Transaction to be a “securities contract” as defined in Section 741(7)
of the Bankruptcy Code, qualifying for the protections under Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 548(d)(2), 555 and 561 of the Bankruptcy
Code;

 

(ii)the rights given to Dealer pursuant to “Acceleration Events” in Section 9
above to constitute “contractual rights” to cause the liquidation of a
“securities contract” and to set off mutual debts and claims in connection with
a “securities contract”, as such terms are used in Sections 555 and 362(b)(6) of
the Bankruptcy Code;

 

(iii)Dealer to be a “financial institution” within the meaning of Section
101(22) of the Bankruptcy Code;

 

(iv)any cash, securities or other property provided as performance assurance,
credit support or collateral with respect to the Transaction to constitute
“margin payments” and “transfers” under a “securities contract” as defined in
the Bankruptcy Code;

 

(v)all payments for, under or in connection with the Transaction, all payments
for Shares and the transfer of Shares to constitute “settlement payments” and
“transfers” under a “securities contract” as defined in the Bankruptcy Code; and

 

(vi)any or all obligations that either party has with respect to this
Confirmation or the Agreement to constitute property held by or due from such
party to margin, guaranty or settle obligations of the other party with respect
to the transactions under the Agreement (including the Transaction) or any other
agreement between such parties.

 

(d)In addition to the representations and warranties in the Agreement and
elsewhere in this Confirmation, Dealer represents and warrants to Counterparty
that it is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended) and an “accredited investor” (as defined in
Section 2(a)(15)(ii) of the Securities Act) and that it is entering into the
Transaction as principal and not for the benefit of any third party.

 



-27-

 

 

20.           Wall Street Transparency and Accountability Act: In connection
with Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Swap Definitions or Equity Definitions incorporated
herein or the Agreement (including, but not limited to, rights arising from an
Acceleration Event, Increased Cost of Stock Borrow, any condition described in
clause (i) of Section 18, an Excess Regulatory Ownership Position or Illegality
(as defined in the Agreement)).

 

21.           [RESERVED]

 

22.           [RESERVED]

 

23.           Notices: For the purpose of Section 12(a) of the Agreement:

 

(a)Address for notices or communications to Dealer:

 

Address:

[Dealer]

[Street Address]

[City, State and Zip Code]

Attention: [·]

Fax: [·]

Phone: [·]
Email: [·]

 

with a copy to

 

[Dealer]

[Street Address]

[City, State and Zip Code]

Attention: Legal Department, Equity Derivatives



 

(b)Address for notices or communications to Counterparty:

 

Address:Jack Sullivan
Director Corporate Finance & Investments – Assistant Treasurer
Duke Energy Corporation
550 South Tryon Street
Charlotte, NC 28202
Telephone:
Email:

 

(c)Section 12(a) of the Agreement hereby is amended by adding, immediately
before the comma, the words “or, in the case of e-mail, on the date it is
delivered.”

 



-28-

 

 

24.           Waiver of Right to Trial by Jury: EACH OF COUNTERPARTY AND DEALER
HEREBY IRREVOCABLY WAIVES (ON SUCH PARTY’S OWN BEHALF AND, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, ON BEHALF OF SUCH PARTY’S STOCKHOLDERS) ALL RIGHT
TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS CONFIRMATION OR
THE ACTIONS OF COUNTERPARTY AND DEALER OR ANY OF THEIR AFFILIATES IN THE
NEGOTIATION, PERFORMANCE OR ENFORCEMENT HEREOF.

 

25.           Severability: If any term, provision, covenant or condition of
this Confirmation, or the application thereof to any party or circumstance,
shall be held to be invalid or unenforceable in whole or in part for any reason,
the remaining terms, provisions, covenants, and conditions hereof shall continue
in full force and effect as if this Confirmation had been executed with the
invalid or unenforceable provision eliminated, so long as this Confirmation as
so modified continues to express, without material change, the original
intentions of the parties as to the subject matter of this Confirmation and the
deletion of such portion of this Confirmation will not substantially impair the
respective benefits or expectations of parties to the Agreement; provided that
this severability provision shall not be applicable if any provision of Section
2, 5, 6 or 13 of the Agreement (or any definition or provision in Section 14 of
the Agreement to the extent that it relates to, or is used in or in connection
with any such Section) shall be so held to be invalid or unenforceable.

 

26.           Tax Disclosure: Notwithstanding anything to the contrary herein,
in the Equity Definitions or in the Agreement, and notwithstanding any express
or implied claims of exclusivity or proprietary rights, the parties (and each of
their employees, representatives or other agents) are authorized to disclose to
any and all persons, beginning immediately upon commencement of their
discussions and without limitation of any kind, the tax treatment and tax
structure of the Transaction, and all materials of any kind (including opinions
or other tax analyses) that are provided by either party to the other relating
to such tax treatment and tax structure.

 

27.           Schedule Provisions:

 

(a)For so long as the Agreement is in the form of the 1992 ISDA Master
Agreement, for purposes of Section 6(e) of the Agreement and this Transaction:

 

(i)Loss will apply.

 

(ii)The Second Method will apply.

 

(b)The Termination Currency shall be USD.

 

(c)Other:

 

The text beginning with the word “if” in Section 5(a)(i) of the Agreement shall
be amended to read as follows: “if such failure is not remedied on or before the
second Local Business Day after notice of such failure is given to the party.”

 



-29-

 

 

Cross Default: The provisions of Section 5(a)(vi) of the Agreement will apply to
Dealer and will apply to Counterparty with a Threshold Amount of 3% of
shareholders equity for each of [Dealer] [Dealer’s ultimate parent company] and
Counterparty (provided that, in each case, (a) the text “, or becoming capable
at such time of being declared,” shall be deleted from Section 5(a)(vi)(1) of
the Agreement, (b) the following provision shall be added to the end of Section
5(a)(vi) of the Agreement: “but a default under clause (2) above shall not
constitute an Event of Default if (x) the default was caused solely by error or
omission of an administrative or operational nature, (y) funds were available to
enable the party to make the payment when due and (z) the payment is made within
two Local Business Days of such party’s receipt of written notice of its failure
to pay” and (c) the term “Specified Indebtedness” shall have the meaning
specified in Section 14 of the Agreement, except that such term shall not
include obligations in respect of deposits received in the ordinary course of a
party’s banking business).

 

The “Automatic Early Termination” provision of Section 6(a) of the Agreement
will not apply to Dealer and will not apply to Counterparty.

 

(d)Part 2(b) of the ISDA Schedule – Payee Representation:

 

For the purpose of Section 3(f) of the Agreement, Counterparty makes the
following representation to Dealer:

 

Counterparty is a corporation established under the laws of the State of
Delaware and is a U.S. person (as that term is defined in Section 7701(a)(30) of
the United States Internal Revenue Code of 1986, as amended (the “Code”)).

 

For the purpose of Section 3(f) of the Agreement, Dealer makes the following
representation to Counterparty:

 

(A)[Dealer is a [·] organized or formed under the laws of [·] [and is a U.S.
person (as that term is defined in Section 7701(a)(30) of the Code)]].3

 

(B)[Dealer is a “U.S. person” (as such term is used in Section
1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S. federal
income tax purposes.]

 

(C)[It is a national banking association organized and existing under the laws
of the United States of America and is an exempt recipient under Section
1.6049-4(c)(1)(ii)(M) of the United States Treasury Regulations.]

 



 





3 To be customized for each Dealer.

 



-30-

 

 

(D)[Dealer is a chartered bank organized under the laws of Canada and is treated
as a corporation for United States federal income tax purposes.]

 

(E)[Each payment received or to be received by it in connection with the
Agreement is effectively connected with its conduct of a trade or business
within the United States.]4

 

(F)[It is a “foreign person” (as that term is used in Section 1.6041-4(a)(4) of
the United States Treasury Regulations) for United States federal income tax
purposes.]5

 

(e)Part 3(a) of the ISDA Schedule – Tax Forms:

 

Party Required to Deliver Document

 

  Form/Document/Certificate Date by which to be Delivered Counterparty A
complete and duly executed United States Internal Revenue Service Form W-9 (or
successor thereto.) (i) Upon execution and delivery of the Agreement; (ii)
promptly upon reasonable demand by Dealer; and (iii) promptly upon learning that
any such Form previously provided by Counterparty has become obsolete or
incorrect. Dealer A complete and duly executed United States Internal Revenue
Service Form W-[9][8ECI]6 (or successor thereto.) (i) Upon execution and
delivery of the Agreement; and (ii) promptly upon learning that any such Form
previously provided by Dealer has become obsolete or incorrect.


 

(f)Section 2(c) will not apply to the Transaction.

 

(g)Section 12(a)(ii) of the Agreement hereby is amended by deleting the text
thereof and inserting “[Reserved]” in place of such text. Section 12(b) of the
Agreement hereby is amended by striking the word “telex” and the comma
immediately preceding such word. For the avoidance of doubt, the text
“electronic messaging system” as used in Section 12 of the Agreement shall mean
only electronic mail (also known as e-mail).

 

(h)The Office of Dealer for this Transaction is [·].

 

28.           Any calculation, adjustment, judgment or other determination made
hereunder by Dealer or any of its affiliates with respect to the Transaction
(including, for the avoidance of doubt, in its capacity as Calculation Agent)
shall be furnished to Counterparty by Dealer as soon as is reasonably
practicable, together with a report (in a commonly used file format for storage
and manipulation of financial data but without disclosing any proprietary models
of the Calculation Agent or other information that may be proprietary or subject
to contractual, legal or regulatory obligations to not disclose such
information) displaying in reasonable detail such calculation, adjustment
judgment or other determination, as the case may be, and the basis therefor;
provided, that, in the case of determinations that are not calculations,
adjustments or other amounts, such a report shall be required only to the extent
that such a report is reasonably necessary to show such determination or the
basis therefor because such determination or basis is not apparent and such a
report shall not be required where such determination is stated to be at
Dealer’s sole election or discretion.

 



 





4 To be customized for each Dealer.

5 To be customized for each Dealer.

6 To be customized for each Dealer.



 



-31-

 

 

29.           “Indemnifiable Tax” as defined in Section 14 of the Agreement
shall not include (i) any tax imposed on payments treated as dividends from
sources within the United States under Section 871(m) of the Code, or any
regulations issued thereunder (a “Section 871(m) Tax”) or (ii) any U.S. federal
withholding tax imposed or collected pursuant to Sections 1471 through 1474 of
the Code, any current or future regulations or official interpretations thereof,
any agreement entered into pursuant to Section 1471(b) of the Code, or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Code (a “FATCA Withholding Tax”). For the avoidance of
doubt, each of a Section 871(m) Tax and a FATCA Withholding Tax is a Tax the
deduction or withholding of which is required by applicable law for the purposes
of Section 2(d) of the Agreement.

 

30.           Other Forward(s): Counterparty agrees that (x) it shall not cause
to occur, or permit to exist, any Initial Hedge Period at any time there is (1)
an “Initial Hedge Period” (or equivalent term) relating to any Other Dealer’s
Transaction or (2) any “Unwind Period” (or equivalent term) hereunder or under
any Other Dealer’s Transaction, and (y) it shall not cause to occur, or permit
to exist, an Unwind Period at any time there is an “Unwind Period”
(or equivalent term) under any Other Dealer’s Transaction or an “Initial Hedge
Period” (or equivalent term) relating to any Transaction or any Other Dealer’s
Transaction.

 

31.           [U.S. Resolution Stay Protocol: The parties acknowledge that both
parties have adhered to the ISDA 2018 U.S. Resolution Stay Protocol and
Attachment thereto as published by the International Swaps and Derivatives
Association, Inc. on July 31, 2018 (the “Protocol”), agree that the terms of the
Protocol are incorporated into and form a part of this Confirmation and agree
that, for such purposes, this Confirmation shall be deemed a Protocol Covered
Agreement, Dealer shall be deemed a Regulated Entity and Counterparty shall be
deemed an Adhering Party. In the event of any inconsistencies between this
Confirmation and the terms of the Protocol, the terms of the Protocol will
govern. Terms used in this paragraph without definition shall have the meanings
assigned to them under the Protocol. For purposes of this paragraph, references
to “this Confirmation” include any related credit enhancements entered into
between the parties or provided by one to the other. In addition, the parties
agree that the terms of this paragraph shall be incorporated into any related
Covered Affiliate Credit Enhancements, with all references to Dealer replaced by
references to the covered affiliate support provider.]

 

[Signature page to follow. Remainder of page intentionally left blank.]

 



-32-

 

 

  Yours sincerely,           [AGENT], ACTING AS AGENT
FOR [DEALER]             By:             Name:     Title:  

 

 

Confirmed as of the date first above written: DUKE ENERGY CORPORATION     By:
              Name: Title:

 



-33-

 

 

SCHEDULE I

 

FORWARD PRICE REDUCTION DATES AND AMOUNTS

 

Forward Price Reduction Date7  Forward Price Reduction Amount [·], 20[·]  USD
[·] [·], 20[·]  USD [·] [·], 20[·]  USD [·] [·], 20[·]  USD [·] [·], 20[·]  USD
[·] [·], 20[·]  USD [·]

 



 



7 Insert expected ex-dividend dates.

 



Schedule I-1

 

 

ANNEX A

 

PRIVATE PLACEMENT PROCEDURES

 

If Counterparty delivers Restricted Shares pursuant to Section 10 above (a
“Private Placement Settlement”), then:

 

(a)the delivery of Restricted Shares by Counterparty shall be effected in
accordance with customary private placement procedures for issuers comparable to
Counterparty with respect to such Restricted Shares reasonably acceptable to
Dealer. Counterparty shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Counterparty to Dealer (or any affiliate designated by
Dealer) of the Restricted Shares or the exemption pursuant to Section 4(a)(1) or
Section 4(a)(3) of the Securities Act for resales of the Restricted Shares by
Dealer (or any such affiliate of Dealer);

 

(b)as of or prior to the date of delivery, Dealer and any potential purchaser of
any such Restricted Shares from Dealer (or any affiliate of Dealer designated by
Dealer) identified by Dealer shall be afforded a commercially reasonable
opportunity to conduct a due diligence investigation with respect to
Counterparty customary in scope for similarly-sized private placements of equity
securities for issuers comparable to Counterparty (including, without
limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them); provided that, prior to receiving or being
granted access to any such information, any such potential purchaser may be
required by Counterparty to enter into a customary non-disclosure agreement with
Counterparty in respect of any such due diligence investigation;

 

(c)as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any affiliate of Dealer
designated by Dealer) in connection with the private placement of such
Restricted Shares by Counterparty to Dealer (or any such affiliate) and the
private resale of such Restricted Shares by Dealer (or any such affiliate),
substantially similar to private placement purchase agreements customary for
private placements of equity securities of similar size for issuers comparable
to Counterparty, in form and substance commercially reasonably satisfactory to
Dealer, which Private Placement Agreement shall include, without limitation,
provisions substantially similar to those contained in such private placement
purchase agreements relating, without limitation, to the mutual indemnification
of, and contribution in connection with the liability of the parties and the
provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all reasonable fees and expenses in connection with such resale, including all
reasonable fees and expenses of counsel for Dealer, and shall contain
representations, warranties, covenants and agreements of Counterparty customary
for issuers comparable to Counterparty and reasonably necessary or advisable to
establish and maintain the availability of an exemption from the registration
requirements of the Securities Act for such resales; and

 



Annex A-1

 

 

(d)in connection with the private placement of such Restricted Shares by
Counterparty to Dealer (or any such affiliate) and the private resale of such
Restricted Shares by Dealer (or any such affiliate), Counterparty shall, if so
requested by Dealer, prepare, in cooperation with Dealer, a private placement
memorandum customary for comparable private placements and issuers comparable to
Counterparty and otherwise in form and substance reasonably satisfactory to
Dealer.

 

In the case of a Private Placement Settlement, Dealer shall, in its good faith
discretion, adjust the amount of Restricted Shares to be delivered to Dealer
hereunder and/or the applicable Daily Forward Price(s) in a commercially
reasonable manner to reflect the fact that such Restricted Shares may not be
freely returned to securities lenders by Dealer and may only be saleable by
Dealer at a discount to reflect the lack of transferability and liquidity in
Restricted Shares based on actual charges incurred or discounts given.

 

If Counterparty delivers any Restricted Shares in respect of the Transaction,
Counterparty agrees that (i) such Shares may be transferred by and among Dealer
and its affiliates and (ii) after the minimum “holding period” within the
meaning of Rule 144(d) under the Securities Act has elapsed after the applicable
Settlement Date, Counterparty shall (so long as Dealer or any such affiliate is
not an “affiliate” of Counterparty within the meaning of Rule 144 under the
Securities Act) promptly remove, or cause the transfer agent for the Shares to
remove, any legends referring to any transfer restrictions from such Shares upon
delivery by Dealer (or such affiliate of Dealer) to Counterparty or such
transfer agent of seller’s and broker’s representation letters customarily
delivered in connection with resales of restricted securities pursuant to Rule
144 under the Securities Act, each without any further requirement for the
delivery of any certificate, consent, agreement, opinion of counsel, notice or
any other document, any transfer tax stamps or payment of any other amount or
any other action by Dealer (or such affiliate of Dealer).

 



Annex A-2

 

 

ANNEX B

 

pricing supplement

 

[Dealer Letterhead]

 

[·], 20[·]

 

Duke Energy Corporation

550 South Tryon Street

Charlotte, North Carolina 28202-1803

Attn: Jack Sullivan, Director Corporate Finance & Investments – Assistant
Treasurer

Telephone:

E-mail:

 

Ladies and Gentlemen:

 

This is the “Pricing Supplement” contemplated by the Issuer Forward Transaction
dated [·], 20[·] (the “Confirmation”), between Duke Energy Corporation
(“Counterparty”) and [·] (“Dealer”).

 

For all purposes under the Confirmation:

 

(a)the Hedge Completion Date is [·];

 

(b)the Number of Shares shall be [·], subject to further adjustment in
accordance with the terms of the Confirmation;

 

(c)the Initial Forward Price shall be USD [·]; and

 

(d)the Spread shall be [·] basis points.

 

Please confirm the foregoing by executing a copy of this Pricing Supplement and
returning it to Dealer.

 

  Very truly yours,       [DEALER]       By:          Name:   Title:

 



Annex B-1

 

 

Confirmed as of the date first above written:   DUKE ENERGY CORPORATION   By:
               Name: Title:

 



Annex B-2

 

